Hughes, J., (after stating the facts.) The question presented for adjudication is, whether the word “children” used in sections 3 and 4 of Sandels & Hill’s Digest shall be construed to mean minor children, or Avhether it includes the children of the parents, regardless of age. The sections referred to are as follows: “Sec. 3. When any person shall die, leaving a widow and children, or widow or children, and it shall be made to appear to the court that the personal estate of such deceased person does not exceed in value the sum of three hundred dollars, the court shall make an order vesting such personal property absolutely in the widow and children, or widow or children, as the case may be; and in all eases where the personal estate does not exceed in value the sum of eight hundred dollars, the widow or children, as the ease may be, may retain the amount of three hundred dollars out of such personal property at cash price. “Sec. 4. When any person shall die, leaving children but no widow, the court shall, upon application made to him for said children, appoint appraisers, and cause to be made appraisement of the personal property of the estate for the purpose of the vestment of such property, as provided by section 3.” These sections were enacted in 1887 (See Acts 1887, p. 207), and the last section of the act provides “that all acts and parts of acts in conflict with, the provisions of this act be and the same are hereby repealed,” etc. The act approved April 1, 1885, reads as, follows: “Sec. 1. When any man shall die leaving minor children and no widow, and his estate shall not be above the value of three hundred dollars ($300), his entire estate shall vest in his minor children for their support and education, and the probate court shall not be required to appoint an administrator on such estate. Provided, further, that such minor children shall be entitled to retain the sum of three hundred dollars ($300) out of such estate, regardless of the valuation of said estate, for their support and education, and it shall be the duty of the probate court to order said sum of three hundred dollars ($300) paid over for the benefit of said minor children.” Acts of 1885, p. 192. It would be an unwarranted belief that the legislature intended by the act of 1887 to give the property or effects of a decedent to his adult children, leaving nothing for the creditors. The language of the act indicates that it was intended for the protection of minor children, in this: Section 4. “When any person shall die, leaving children but no widow, the court shall, upon application made to him for said children, appoint appraisers, and cause to be made appraisement of the personal property for the purpose of the vestment of such property, as provided by section 3.” If the intention of the act was that the property was to be vested in adults, why would the legislature have provided that upon an application made to him for the children, the judge might make the order for the appraisement, which seems to indicate that the application to be made was for those not competent to make it for themselves. It is an. indication that the general assembly in the use of the word “children” meant minor children. It seems evident that this legislation was intended to protect the widow and helpless children of a deceased father. “There is a distinction to be observed in the use of the word ‘child5 in statutes passed for the protection of children, and its use in the law of descents and distribution. In the former ease ‘child5 means a person of tender years, without regard to parentage, while in the law of wills and intestacy age has nothing to do with the question, and parentage everything. 1 Rapalje & Lawrence, Law Dictionary, p. 204. We are of the opinion that the judgment of the circuit court is correct, and it is therefore affirmed. •